Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 2, "a light transmissive resin sheet" should read - - the light transmissive resin sheet - - since claim 6 already states “a light transmissive resin sheet” in line 6.
Appropriate correction is required.

Response to Amendment and Arguments
The amendment filed 01/21/2015 has been entered. Claims 1, 6-7, 10-11 are amended, and new claims 14-20 are added. Claims 1-20 are currently pending in this application.
Applicant’s arguments, see Pages 6-9, filed 04/19//2021, with respect to the rejection(s) of claim(s) 1-20 have been fully considered but they are not persuasive.
Applicant states "… Yukinobu et al. refers to Fig. 1 and describes a transparent conductive film. This transparent conductive film has a backing film (5), a base film (1) formed on the backing film (5), and a transparent conductive layer (3) formed on the base film (1). Yukinobu et al. states that the base film (1) is a GX film constituted of a PET film, a gas barrier layer and a coating layer and that the backing film (5) made of PET is laminated to the base film (1) on the side of the gas barrier layer and the coating layer. Then, the transparent conductive layer (3) is formed on the base film (1) on the side opposite to the backing film (5) (i.e., on the PTE film surface on which the gas barrier film is not formed… As such, Yukinobu et al. fails to teach or suggest a light transmissive resin substrate comprising a light transmissive resin sheet and a surface-treated layer having a barrier property and interposed between the light control layer and the light transmissive resin sheet… ". Examiner respectfully disagrees. Even  the plastic film having been provided with gas barrier function are laminated to each other in plurality to make up the base film. The embodiment of Example 2 of Yukinobu et al. teaches that two plastic films are laminated to each other on their gas barrier layer sides ([0098]), the light transmissive resin sheet (the film corresponding to the outermost PET film of the lamination of two sheets of the same plastic/GX Film, [0098-0106]) is a plastic film ([0098]), and a surface-treated layer (the layer corresponding to the vapor-deposited alumina gas barrier layer or the silicate-polyvinyl alcohol hybrid coating layer, [0098]) is formed on ([0098) the first surface (the inner surface of the outermost PET film of the lamination of two sheets of the same plastic/GX Film [0098]) of the light transmissive resin sheet (the film corresponding to the outermost PET film of the lamination of two sheets of the same plastic/GX Film, [0098]) and interposed between ([0072-0073, 0077, 0079, 0098-0099]) the light control layer (the layer including two transparent conductive layers and the liquid crystal layer held between the transparent electrodes, [0106, 0072-0073, 0077, 0079, 0098-0099]) and the light transmissive resin sheet (the film corresponding to the outermost PET film of the lamination of two sheets of the same plastic/GX Film, [0098]). Before the effective filling date of the claimed invention, it would have been such that two outermost adjacent plastic films of the plurality of the laminated plastic films of the system of Yukinobu et al. (when the light transmissive resin sheet being a plastic film comprises polyethylene naphthalate (PEN)) are laminated to each other on their gas barrier layer sides, the surface-treated layer of the system of Yukinobu et al. (when the light transmissive resin sheet being a plastic film comprises polyethylene naphthalate (PEN)) is formed on the first surface of the light transmissive resin sheet (which is the outermost PEN film of the lamination of a plurality of the plastic film) and interposed between the light control layer and the light transmissive resin sheet when the light transmissive resin sheet being a plastic film comprises polyethylene naphthalate (PEN). The motivation is to provide a gas barrier function reinforced/improved film (Yukinobu et al., [0098]).
 Applicant also states "…Claims 6 and 8 were rejected under 35 U.S.C. §103 as being unpatentable over Hosaka et al. (U.S. Publication 2019/0049797); Claims 7 and 9 were rejected under 35 U.S.C. § 103 as being unpatentable over Hosaka et al. in view of Yukinobu et al.; and Claim 10 was rejected under 35 U.S.C. § 103 as being unpatentable over Hosaka et al. in view of Yukinobu et al. and Lim et al. … Turning to Claim 6, Hosaka et al. merely states that its substrate is not particularly limited as long as it is highly transparent, and it only names acrylic substrates, polycarbonate substrates and PET substrate. Similarly, Lim et al. simply states that as its transparent substrate, any plastic film can be used as long as it is transparent, and it indiscriminately provides a long list of polymers including PET. As such, neither Hosakaet al. nor Lim et al. recognizes the problems of low-molecular impurities generated by PET and diffusing to the liquid crystal layer through the electrode, much less selecting only polyethylene naphthalate or polyimide for a transparent substrate. And as discussed above, Yukinobu et al. describes that the GX film constituted of a PET film in combination with a gas barrier layer and a coating layer. Hosaka et al., Yukinobu et al. and Lim et al., and their teachings even combined do not render the light control sheet of Claim 6 obvious…". Examiner respectfully disagrees. First, the statement that “Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. in view of Yukinobu et al. as applied to claim 6 above, and in view of  Lim et al. (US 2017/0369712)” in the page 11 of the non-final rejection office action mailed 01/19/2021 has an obvious typographical error. It is a very obvious typographical error in the office action which did not change “the thrust of the rejection”, and should be corrected at “Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. as applied to claim 6 above, and in view of Lim et al. (US 2017/0369712) since: (A) it is very clearly stated in the page 7 of the non-final rejection office action mailed 01/19/2021 that “Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (US 2019/0049797)”; (B) the claim 6 is not rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. in view of Yukinobu et al. at any place/page in the non-final rejection office action mailed 01/19/2021; Hosaka et al. and Lim et al. are the only two references used in the detailed body of the rejections of claims 6 and 10 in the pages 7-8 and page 11 of the non-final rejection office action mailed 01/19/2021; (C) Both claims 7 and 10 are dependent claims directly under the claim 6, and in the page 9 of the non-final rejection office action mailed 01/19/2021, it is clearly stated that “Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. as applied to claim 6 above, and in view of  Yukinobu et al. (US 2010/0304048)”. Second, Per MPEP 2143.01 I, the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. Even Hosaka et al. and Lim et al. both teaches the PET substrate as an example of a plastic substrate, nothing in the specifications of Hosaka et al. and Lim et al. is taught to limit the plastic substrate to be a PET substrate, and both Hosaka et al. and Lim et al. do not teach away from using a plastic substrate comprising polyethylene naphthalate and/or polyimide. Third, Per MPEP 2144 IV: the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 16, the limitation, “The light control sheet according to claim 15, wherein the hard coat layer is a cured product of a photocurable resin or a cured product of a thermosetting resin” renders the scope of the claim unclear since the claim 15 states that the surface-treated layer includes at least one of a hard coat layer and a diffusion prevention layer. When the surface-treated layer includes a hard coat layer only or a combination of a hard coat layer and a diffusion prevention layer, the claim 16 has a clear scope to further limit that the hard coat layer is a cured product of a photocurable resin or a cured product of a thermosetting resin. However, when the surface-treated layer includes a diffusion prevention layer only without a hard coat layer, the claim 16 fails to further limit the claim 15. Therefore, the scope of the claim 16 is not clear. For the purpose of examination, the examiner will interpret the above limitation as - - The light control sheet according to claim 15, wherein 
In regard to claim 17, the limitation, “The light control sheet according to claim 15, wherein the diffusion prevention layer is a crosslinked product of a composition including at least one polymer selected from the group consisting of an acrylic polymer, a polyester, a polyurethane, and a polyvinyl alcohol, and the at least one polymer has a functional group that forms a crosslinked structure” renders the scope of the claim unclear since the claim 15 states that the surface-treated layer includes at least one of a hard coat layer and a diffusion prevention layer. When the surface-treated layer includes a diffusion prevention layer only or a combination of a hard coat layer and a diffusion prevention layer, the claim 17 has a clear scope to further limit that the diffusion prevention layer. However, when the surface-treated layer includes a hard coat layer without a diffusion prevention layer, the claim 17 fails to further limit the claim 15. Therefore, the scope of the claim 17 is not clear. For the purpose of examination, the examiner will interpret the above limitation as - - The light control sheet according to claim 15, wherein the surface-treated layer includes the diffusion prevention layer, and the diffusion prevention layer is a crosslinked product of a composition including at least one polymer selected from the group consisting of an acrylic polymer, a polyester, a polyurethane, and a polyvinyl alcohol, and the at least one polymer has a functional group that forms a crosslinked structure - -.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11, 13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yukinobu et al. (US 2010/0304048).
Regarding claim 1, Yukinobu et al. teaches a light control sheet ([0072, 0035, 0039, 0042, 0043, 0013-0081], a LCD display structure in which a liquid crystal is held between transparent electrodes (to which the transparent conductive layer in the Yukinobu et al.’s invention corresponds), a transparent conductive layer composed chiefly of conductive fine oxide particles and a binder matrix is directly formed on the plastic film having been provided with gas barrier function (the base film) by coating, the plastic film is polyethylene naphthalate (PEN) film, the plastic film having been subjected to the gas barrier coating is used as the plastic film having been provided with gas barrier function, the plastic film having been provided with gas barrier function are laminated to each other in plurality to make up the base film), comprising: 
a light transmissive resin substrate (the first or second substrate corresponding to the transparent electrodes and a lamination of a plurality of the plastic film having been provided with gas barrier function, [0072, 0043, 0035, 0039, 0042]); and 
a light control layer (the layer including two transparent conductive layers and the liquid crystal layer held between the transparent electrodes (to which the transparent conductive layer in the Yukinobu et al.’s invention corresponds), [0072-0073, 0077, 0079]) formed on the light transmissive resin substrate (the first or second substrate corresponding to the transparent electrodes and a 
wherein the light control layer (the layer including two transparent conductive layers and the liquid crystal layer held between the transparent electrodes, [0072-0073, 0077, 0079]) includes a liquid crystal layer (the liquid crystal layer, [0072-0073, 0077, 0079]) and a pair of electrode layers (the two transparent conductive layers holding the liquid crystal layer therebetween, [0072-0073, 0077, 0079]) sandwiching ([0072-0073, 0077, 0079]) the liquid crystal layer (the liquid crystal layer, [0072-0073, 0077, 0079]), and 
the light transmissive resin substrate (the first or second substrate corresponding to the transparent electrodes and a lamination of a plurality of the plastic film having been provided with gas barrier function, [0072, 0043, 0035, 0039, 0042]) includes a light transmissive resin sheet (the film corresponding to the outermost PEN film of the lamination of a plurality of the plastic film having been provided with gas barrier function, the plastic film is polyethylene naphthalate (PEN) film, [0039, 0072, 0043, 0035, 0042]) and a surface-treated layer (the layer corresponding to the gas barrier coating of the plastic film, [0042, 0036-0037]) having a barrier property ([0042, 0036-0037]) such that the light transmissive resin sheet (the film corresponding to the outermost PEN film of the lamination of a plurality of the plastic film having been provided with gas barrier function, the plastic film is polyethylene naphthalate (PEN) film, [0039, 0072, 0043, 0035, 0042]) has a first surface (the inner surface of the outermost PEN film of the lamination of a plurality of the plastic film having been provided with gas barrier function, [0043, 0039]) facing the light control layer (the layer including two transparent conductive layers and the liquid crystal layer held between the transparent electrodes, [0072-0073, 0077, 0079]) and a second surface (the outermost surface of the outermost PEN film of the lamination of two sheets of a plurality of the plastic film having been provided with gas barrier function, [0043, 0039]).  Yukinobu et al. does not explicitly point out that when the light transmissive resin sheet 
The embodiment of Example 2 of Yukinobu et al. teaches that two plastic films are laminated to each other on their gas barrier layer sides ([0098]), a light transmissive resin sheet (the film corresponding to the outermost PET film of the lamination of two sheets of the same plastic/GX Film, [0098-0106]) is a plastic film ([0098]), and a surface-treated layer (the layer corresponding to the vapor-deposited alumina gas barrier layer or the silicate-polyvinyl alcohol hybrid coating layer, [0098]) is formed on ([0098) the first surface (the inner surface of the outermost PET film of the lamination of two sheets of the same plastic/GX Film [0098]) of the light transmissive resin sheet (the film corresponding to the outermost PET film of the lamination of two sheets of the same plastic/GX Film, [0098]) and interposed between ([0072-0073, 0077, 0079, 0098-0099]) the light control layer (the layer including two transparent conductive layers and the liquid crystal layer held between the transparent electrodes, [0106, 0072-0073, 0077, 0079, 0098-0099]) and the light transmissive resin sheet (the film corresponding to the outermost PET film of the lamination of two sheets of the same plastic/GX Film, [0098]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by the embodiment of Example 2 of Yukinobu et al. for the system of Yukinobu et al. (when the light transmissive resin sheet being a plastic film comprises polyethylene naphthalate (PEN)) such that two outermost adjacent plastic films of the plurality of the laminated plastic films of the system of Yukinobu et al. (when the light transmissive resin sheet being a plastic film comprises polyethylene naphthalate (PEN)) are laminated to each other on 

Regarding claims 2, 4, 11, 13. 15 and 19-20, Kobayashi also teaches the following elements:
(Claim 2) the surface-treated layer (the layer corresponding to the gas barrier coating of the plastic film, [0042, 0036-0037]) is a hard coat layer (the layer corresponding to the gas barrier coating layer, [0035-0037]).
(Claim 4) the surface-treated layer (the layer corresponding to the gas barrier coating of the plastic film, [0042, 0036-0037]) is a diffusion prevention layer ([0036-0037]) that prevents diffusion of low-molecular weight impurities ([0036-0037]) from the light transmissive resin sheet (the film corresponding to the outermost PEN film of the lamination of a plurality of the plastic film having been provided with gas barrier function, the plastic film is polyethylene naphthalate (PEN) film, [0039, 0072, 0043, 0035, 0042]).
(Claim 11) the electrode layers (the two transparent conductive layers holding the liquid crystal layer therebetween, [0072-0073, 0077, 0079]) comprise a conductive polymer ([0058-0064]).
(Claim 13) a light control device ([0032, 0013-0081), comprising: the light control sheet ([0072, 0035, 0039, 0042, 0043, 0013-0081]); and a voltage controller (an inherent controller to repeatedly turn an AC voltage of 15 V ON and OFF [0073]) configured to control application of a drive voltage ([0073]) to the electrode layers (the two transparent conductive layers holding the 
(Claim 15) the surface-treated layer (the layer corresponding to the gas barrier coating of the plastic film, [0042, 0036-0037]) includes at least one ([0035-0037]) of a hard coat layer (the layer corresponding to the gas barrier coating layer, [0035-0037]) and a diffusion prevention layer (the layer corresponding to the gas barrier coating layer, [0035-0037]).
(Claims 19 and 20) the light transmissive resin substrate (the first or second substrate corresponding to the transparent electrodes and a lamination of a plurality of the plastic film having been provided with gas barrier function, [0072, 0043, 0035, 0039, 0042]) includes the light transmissive resin sheet (the film corresponding to the outermost PEN film of the lamination of a plurality of the plastic film having been provided with gas barrier function, the plastic film is polyethylene naphthalate (PEN) film, [0039, 0072, 0043, 0035, 0042]) comprising polyethylene naphthalate ([0039]) or polyimide.

Claims 3, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yukinobu et al. as applied to claims 2, 15 and 1 above, and in view of  Lim et al. (US 2017/0369712).
Regarding claims 3 and 16, as stated in the rejection of claim 1 above, Yukinobu et al. teaches that the light transmissive resin sheet (the film corresponding to the outermost PEN film of the lamination of a plurality of the plastic film having been provided with gas barrier function, the plastic film is polyethylene naphthalate (PEN) film, [0039, 0072, 0043, 0035, 0042]) is the outermost film of the light control sheet ([0072, 0035, 0039, 0042, 0043, 0013-0081]), and the surface-treated layer is formed on the first surface of the light transmissive resin sheet. Yukinobu et al. does not explicitly point out that the surface-treated layer is a hard coat layer which is a cured product of a photocurable resin or a cured product of a thermosetting resin.

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lim et al. for the system of Yukinobu et al. such that the surface-treated layer of the system of Yukinobu et al. including a hard coat layer is formed on both of the first and second surfaces of the light transmissive resin sheet of the system of Yukinobu et al., and the hard coat layer is a cured product of a photocurable resin or a cured product of a thermosetting resin since this would help to provide a hard coating film exhibiting excellent bending resistance while having high hardness (Lim et al., [0020]).
Regarding claims 18, as stated in the rejection of claims 3 and 16 above, Yukinobu et al. in view of Lim et al. already teaches that the surface-treated layer including a hard coat layer is formed on both of the first and second surfaces of the light transmissive resin sheet. Therefore, Yukinobu et al. in view of Lim et al. teaches that the light transmissive resin substrate includes a second surface-treated layer formed on the second surface of the light transmissive resin sheet.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yukinobu et al. as applied to claims 4 and 15 above, and in view of  Hanada et al. (US 6171663).
Regarding claims 5 and 17, Yukinobu et al. teaches that the surface-treated layer (the layer corresponding to the gas barrier coating of the plastic film, [0042, 0036-0037]) is the diffusion prevention layer (the layer corresponding to the gas barrier coating of the plastic film, [0042, 0036-
Hanada et al. teaches that the diffusion prevention layer (from Col. 18, lines 38 to Col. 19, Lines 7, Col. 7, Lines 31-60, Col. 11, Lines 5-28, from Col. 2, Line 28 to Col. 5, Line 38 ) is a crosslinked product (Col. 18, lines 38-Col. 19, Lines 7, Col. 7, Lines 31-60, Col. 11, Lines 5-28) of a composition including at least one polymer (Col. 18, lines 38-Col. 19, Lines 7, Col. 7, Lines 31-60, Col. 11, Lines 5-28) selected from the group consisting of an acrylic polymer, a polyester, a polyurethane, and a polyvinyl alcohol (Col. 18, lines 38-Col. 19, Lines 7, Col. 7, Lines 31-60, Col. 11, Lines 5-28), and the at least one polymer (the polyvinyl alcohol, Col. 18, lines 38-Col. 19, Lines 7, Col. 7, Lines 31-60, Col. 11, Lines 5-28) has a functional group that forms a crosslinked structure (Col. 18, lines 38-Col. 19, Lines 7, Col. 7, Lines 31-60, Col. 11, Lines 5-28).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hanada et al. for the system of Yukinobu et al. such that since this would help to provide a transparent resin substrate which is excellent in the chemical or solvent resistance, gas barrier properties (Hanada et al., Col. 2, Lines 28-33, Col. 18, lines 49-55).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yukinobu et al. as applied to claim 1 above, and in view of  Yanagida (US 2006/0152649).
Regarding claim 12, Yukinobu et al. teaches that the liquid crystal layer (the liquid crystal layer, [0072-0073, 0077, 0079]) includes a polymer network ([0073]) and a liquid crystal composition ([0073]). 
Yanagida teaches that the liquid crystal layer (Fig. 1A-1D, [0062-0068]) includes the polymer network (3 in Fig. 1A-1D, [0062-0068]) having a plurality of domains (Fig. 1A-1D, [0062-0068]) each filled with the liquid crystal composition (2 in Fig. 1A-1D, [0062-0068]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yanagida for the system of Yukinobu et al. since this would help that the liquid crystal molecules can be driven at low applied voltage (Yanagida, [0068]).

Claims 6-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (US 2019/0049797) in view of Lim et al. (US 2017/0369712).
Regarding claim 6, Hosaka et al. teaches a light control sheet (Abs, [0014, 0186-0286], Tables 5-6), comprising: 
a light transmissive resin substrate (the plastic substrates, Abs, [0014, 0186, 0262]); and 
a light control layer (the layer corresponding to the electrodes, the alignment layer and the liquid crystal layer, Abs, [0014, 0186-0199, 0262]) formed on the light transmissive resin substrate (the plastic substrates, Abs, [0014, 0186, 0262]), 
wherein the light control layer (the layer corresponding to the electrodes, the alignment layer and the liquid crystal layer, Abs, [0014, 0186-0199, 0262]) includes a liquid crystal layer (the liquid crystal layer, Abs, [0014, 0186-0199, 0262]) and a plurality of electrode layers (the electrodes, Abs, [0014, 0186, 0191, 0262]) sandwiching ([0191, 0186, 0262]) the liquid crystal layer (the liquid crystal layer, Abs, [0014, 0186-0199, 0262]), and the light transmissive resin substrate (the plastic substrates, Abs, [0014, 0186, 0262]) includes a light transmissive resin sheet (the plastic substrates, Abs, [0014, MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try the amount of increase in haze value after the structure of the system of Hosaka et al. is kept for 100 hours at a temperature of 85˚C and a relative humidity of 85% is less than 2% since this would help to provide a stable liquid crystal display device with good optical properties even under a high-temperature and high-humidity environment, or against UV irradiation (Hosaka et al., [0015, 0265-0269]).
Hosaka et al. teaches that the light transmissive resin substrate (the plastic substrates, Abs, [0014, 0186, 0262]) is plastic substrate ([0186]). Hosaka et al. does not explicitly teach that the light transmissive resin substrate includes a light transmissive resin sheet comprising polyethylene naphthalate or polyimide.
Lim et al. teaches that a light transmissive resin substrate (Abs, [0001-0002, 0008-0011, 0023-0057]) is a plastic substrate ([0032]) and the light transmissive resin substrate (Abs, [0001-0002, 0008-
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lim et al. for the system of Hosaka et al. such that the light transmissive resin substrate of the system of Hosaka et al. includes a light transmissive resin sheet comprising polyethylene naphthalate or polyimide such that the electrode layers and the light transmissive resin substrate form a structure in which an amount of increase in haze value after the structure is kept for 100 hours at a temperature of 85°C and a relative humidity of 85% is less than 2% since this would help to provide a plastic film/substrate having transparency and can be effectively used for making a flexible display (Lim et al., [0008, 0020, 0032]).

Regarding claim 7, Hosaka et al. in view of Lim et al. teach the light control sheet as recited above in claim 6. 
Lim et al. also teaches that the light transmissive resin substrate (Abs, [0001-0002, 0008-0011, 0023-0061]) includes the light transmissive resin sheet (the transparent substrate, [0032, 0053]) and a surface-treated layer  (the hard coating layers formed on both surfaces of the transparent substrate, [0032, 0053]) having a barrier property ([0048], since the coating layer on both surfaces of the transparent substrate has abrasion resistance and scratch resistance, it has a barrier property) and the surface-treated layer (the hard coating layers formed on both surfaces of the transparent substrate, [0032, 0053]) is formed on both surfaces of the light transmissive resin sheet (the transparent substrate, [0032, 0053]).
Hosaka et al. teaches that a light transmissive resin substrate (the plastic substrates, Abs, [0014, 0186, 0262]) includes a light transmissive resin sheet (the plastic substrates, Abs, [0014, 0186, 0262]), the light transmissive resin sheet (the plastic substrates, Abs, [0014, 0186, 0262]) has a first surface 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lim et al. and by Hosaka et al. for the system of Hosaka et al. in view of Lim et al. such that the light transmissive resin substrate of the system of Hosaka et al. in view of Lim et al. includes the light transmissive resin sheet of the system of Hosaka et al. in view of Lim et al. and a surface-treated layer having a barrier property such that the light transmissive resin sheet of the system of Hosaka et al. in view of Lim et al. has a first surface facing the light control layer and a second surface opposite to the first surface and that the surface-treated layer is formed on at least one of the first surface and the second surface since this would help to provide a plastic film/substrate having exhibits excellent bending resistance while having high hardness and can be effectively used for making a flexible display (Lim et al., [0020, 0008]), and it helps to provide a stable liquid crystal display device with good optical properties even under a high-temperature and high-humidity environment, or against UV irradiation (Hosaka et al., [0015, 0265-0269]).

Regarding claim 8, as stated in the rejection of claim 6 above, Hosaka et al. already teaches that an amount of increase in haze value (Table 5-6, [0265-0269]) after the structure (Abs, [0014, 0186-0199, 0262]) formed by the electrode layers (the electrodes, Abs, [0014, 0186, 0191, 0262]) and the light transmissive resin substrate (the plastic substrates, Abs, [0014, 0186, 0262]) is kept for 72 hours at a temperature of 80˚C and a relative humidity of 90% (the stressed test in Table 5-6, [0266]) is less than 1.3% (Table 5-6, [0265-0269]). 
Since the structure comprises the light transmissive resin substrate, the total amount of increase in haze value of the structure comprises the amount of increase in haze value of the light transmissive 

Regarding claim 9, as stated in the rejection of claim 6 above, Hosaka et al. already teaches that an amount of increase in haze value (Table 5-6, [0265-0269]) after the structure (Abs, [0014, 0186-0199, 0262]) formed by the electrode layers (the electrodes, Abs, [0014, 0186, 0191, 0262]) and the light transmissive resin substrate (the plastic substrates, Abs, [0014, 0186, 0262]) is kept for 72 hours at a temperature of 80˚C and a relative humidity of 90% (the stressed test in Table 5-6, [0266]) is less than 1.3% (Table 5-6, [0265-0269]). 
Since the structure comprises the light transmissive resin substrate, the total amount of increase in haze value of the structure comprises the amount of increase in haze value of the light transmissive resin substrate. Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try the amount of increase in haze value after the structure of the system of Hosaka et al. in view of Lim et al. is kept for 100 hours at a temperature of 85˚C and a relative humidity of 85% is less than 2%, and the light transmissive resin substrate of the system of Hosaka et al. in view of Lim et al. exhibits an increase of less than 2% in haze value after being kept for 100 hours at a temperature of 85˚C and a relative humidity of 85% since this would help to provide a 

Regarding claim 10, Hosaka et al. does not teach that the light transmissive resin substrate is a polyethylene naphthalate sheet.
Lim et al. teaches that a light transmissive resin substrate (Abs, [0001-0002, 0008-0011, 0023-0061]) is a polyethylene naphthalate sheet ([0032]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lim et al. for the system of Hosaka et al. in view of Lim et al. since this would help to provide a plastic film/substrate having transparency and can be effectively used for making a flexible display (Lim et al., [0008, 0020, 0032]).

Regarding claim 14, Hosaka et al. does not teach that the light transmissive resin substrate is a polyimide sheet.
Lim et al. teaches that a light transmissive resin substrate (Abs, [0001-0002, 0008-0011, 0023-0061]) is a polyimide sheet ([0032]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lim et al. for the system of Hosaka et al. in view of Lim et al. since this would help to provide a plastic film/substrate having transparency and can be effectively used for making a flexible display (Lim et al., [0008, 0020, 0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. (US 2018/0004032, Fig. 6-7 and Fig. 11, [0104-0109, 0078]) teaches the light transmissive resin substrate (Fig. 6-7) includes a light transmissive resin sheet (100) and a surface-treated layer (102) having a barrier property such that the light transmissive resin sheet (100) has a first surface facing the light control layer (Fig. 6-7 and 11) and a second surface opposite to the first surface (Fig. 6-7 and 11) and that the surface-treated layer (102) is formed on the first surface of the light transmissive resin sheet (Fig. 6-7 and 11) and interposed between the light control layer and the light transmissive resin sheet (Fig. 6-7 and 11) .

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/SHAN LIU/Primary Examiner, Art Unit 2871